Citation Nr: 1717483	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent for post-operative residuals, closed transverse fracture, left femoral shaft.

3. Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to September 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The issue of TDIU is inferred as part and parcel of the Veteran's claim for increased ratings for his left leg and evidence suggesting that his employment as a mechanic may be protected.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran testified before the undersigned in a February 2012 hearing.  The Veteran and his spouse also testified before a decision review officer at the RO in May 2010.  Both hearing transcripts are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Court issued a decision that added additional requirements for an adequate examination of disabilities based on limitation of motion.  In Correia, the Court held that an examination for the knee or hip should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The examinations of record from April 2008, June 2010, June 2012, and May 2015 do not address these additional factors for the left knee or hip.  As such, the case must be remanded to obtain measurements in accordance with the Court's ruling.  The AOJ should also obtain any outstanding VA treatment records.

Additionally, the issue of TDIU has been raised in conjunction with the increased rating claims and evidence that the Veteran's disabilities interfere with his ability to work and he may have protected employment.  See 38 C.F.R. § 4.16(a).  During multiple VA examinations, the Veteran reported having trouble climbing ladders, bending, and stooping due to pain in his left leg.  In the February 2012 hearing, he reported that the person he works with does all the climbing and similar work to help the Veteran out so he can do the more sedentary work.  Based on this statement, the Veteran's employment may be considered marginal, protected employment making him eligible for TDIU.  The AOJ should issue appropriate notice and complete any necessary development for this issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Send the Veteran appropriate notice and request employment and education history for his TDIU claim.  Then, complete any necessary development for the issue of TDIU.  

3. After completing the above, schedule the Veteran for examinations for his left knee and left hip.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test both knee joints, addressing pain on both passive and active motion and in both weightbearing and non-weightbearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Test both hips, addressing pain on both passive and active motion and in both weightbearing and non-weightbearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

c. Review the prior VA examinations in April 2008, June 2010, June 2012, and May 2015.  Explain whether the above tests would be largely similar if conducted at those times and if not, how they would have differed.  If there is a limit to how far back in time such retroactive evaluations would be valid, please state so and explain.  Please address all relevant examinations for the left knee and hip.

d. How would the Veteran's left knee disability and post-operative closed transverse femur fracture affect his ability to complete tasks as a mechanic or in a similar profession?  What types of limitations would he experience?

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. If referral is appropriate after development, refer the issue of TDIU to the Director, Compensation Service, for extra-schedular consideration per § 4.16(b).

5. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



